Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-26 are pending.  Claims 1 and 14 are independent.
This Application was published as U.S. 2021/0335377.
Apparent priority: 18 May 2012.
This Application is a continuation of application no. 16/277,739 issued as U.S. 10984813 which is a continuation of application no. 15/987,753 issued as U.S. 10249315 which is a continuation of application no. 14/543,320 issued as U.S. 9633666.  A Terminal Disclaimer over the terms of both parent applications is required as set forth below.

The idea that appears to be the target of the instant Claims is expressed in paragraphs [0052]-[0053] of the published Application.  The drawings of this Application do not show the frequency bins or their numbering or the principle behind the method that is described and are rather text flow charts or block diagrams.  Claims need to be stated with more clarity and particularity.
Specification
The disclosure is objected to because of the following informalities: 
For the following equation in [0072] of the Specification:
R(T)=MAX{ Ṙ(t),t<34 }
The variable Ṙ(t) is not defined (R with a dot on top.  Is this a derivative?)
Appropriate correction is required.

For the following notation in [0053] of the Specification and in Claims 4 and 17 clarify the notation i++ in the loop (is this a programming notation?):
for (i=1; i < 2*F_op; i++)
Appropriate correction is required.
Claim Objections
Claims 4 and 17 are objected to because of the following informalities: 
4. The method of claim 3, 
wherein a Spec_sum represents [[a]] the sum of the spectral amplitudes, wherein a Diff_sum represents the sum of the spectral differences, 
…

Also, define the notation:  i++ in the loop inside the Claim.  See the Objection to the Specification above.
Claim 17 has similar language.
Appropriate correction is required.

Claims 1 and 14 are objected to and require a change of the “spectral differences” to “spectral amplitude differences” so that the claimed phrase has proper antecedent basis in the Specification and matches Claims 4 and 17:
1. A method comprising: 
receiving an input signal comprising a speech signal or an audio signal in a time domain; 
performing an open-loop detection on the input signal to obtain an initial pitch period of the input signal; 
determining, according to the initial pitch period, a pitch frequency bin of the input signal; 
transforming the input signal in the time domain to a transformed input signal in a frequency domain; 
determining, based on an amplitude spectrum of the transformed input signal in the frequency domain, a pitch period correctness decision parameter of the transformed input signal in the frequency domain, 
wherein the pitch period correctness decision parameter comprises a spectral difference parameter, and 
wherein the spectral difference parameter is a weighted and smoothed value of a sum of a plurality of spectral amplitude differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin; and { [0052] 4. Calculate a sum Spece_sum of spectral amplitudes and a sum Diff_sum of spectral amplitude differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin F_op, where the quantity of frequency bins on the two sides of the pitch frequency bin F_op may be preset.}
determining a correctness of the initial pitch period according to the pitch period correctness decision parameter.

Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10984813 in view of Yeldener as applied in the 103 rejection below.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:

Instant Application
Reference Patent U.S. 10984813
1. A method comprising: 

1. A method for detecting correctness of a pitch period, comprising: 
receiving an input signal comprising a speech signal or an audio signal in a time domain; 

receiving an input signal, wherein the input signal comprises a speech signal or an audio signal in a time domain; 
performing an open-loop detection on the input signal to obtain an initial pitch period of the input signal;

performing an open-loop detection on the input signal to obtain an initial pitch period;
determining, according to the initial pitch period, a pitch frequency bin of the input signal; 
determining, according to the initial pitch period of the input signal, a pitch frequency bin of the input signal; 
transforming the input signal in the time domain to a transformed input signal in a frequency domain; 
transforming the input signal in the time domain to a frequency domain;
 determining, based on an amplitude spectrum of the transformed input signal in the frequency domain, 
a pitch period correctness decision parameter of the transformed input signal in the frequency domain, 
determining, based on an amplitude spectrum of the input signal in the frequency domain, 

a pitch period correctness decision parameter of the input signal associated with the pitch frequency bin; and 
wherein the pitch period correctness decision parameter comprises 
a spectral difference parameter, and 
wherein the spectral difference parameter is a weighted and smoothed value of a sum of a plurality of spectral differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin; and 
Yeldener
determining a correctness of the initial pitch period according to the pitch period correctness decision parameter.

determining correctness of the initial pitch period according to the pitch period correctness decision parameter,
(3. The method of claim 2, 
wherein the pitch period correctness decision parameter further comprises
 a difference-to-amplitude ratio parameter, and 
wherein the difference-to-amplitude ratio parameter is a ratio of the sum of the spectral differences to the average of the spectral amplitudes.)



wherein the pitch period correctness decision parameter comprises 
a difference-to-amplitude ratio parameter, and
wherein the difference-to-amplitude ratio parameter is a ratio of a sum of spectral differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin to an average of spectral amplitudes of the predetermined quantity of the frequency bins on the two sides of the pitch frequency bin.


Claims 4-13 are the same as claims 4-13 of US 10,984,813.  Claims 14-26 are system counterparts of Claims 1-13.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10249315.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 10249315
1. A method comprising: 

 1. A method for detecting correctness of a pitch period for encoding, comprising: 
receiving an input signal comprising a speech signal or an audio signal in a time domain; 

receiving, at a receiver of a detecting apparatus, an input signal comprising a speech signal or an audio signal; 





performing an open-loop detection on the input signal to obtain an initial pitch period of the input signal;

determining, by a processor of the detecting apparatus, according to an initial pitch period of the input signal in a time domain, a pitch frequency bin of the input signal, 
wherein the initial pitch period is obtained by performing open-loop detection on the input signal; 
determining, 

according to the initial pitch period, 
a pitch frequency bin of the input signal; 
(determining, by a processor of the detecting apparatus, 
according to an initial pitch period of the input signal in a time domain, 
a pitch frequency bin of the input signal,)

transforming the input signal in the time domain to a transformed input signal in a frequency domain; 
(implies transform to frequency domain:  determining, by the processor, based on an amplitude spectrum of the input signal in a frequency domain, )
 determining, based on an amplitude spectrum of the transformed input signal in the frequency domain, 
a pitch period correctness decision parameter of the transformed input signal in the frequency domain, 
determining, by the processor, based on an amplitude spectrum of the input signal in a frequency domain, 

a pitch period correctness decision parameter of the input signal associated with the pitch frequency bin;

determining, by the processor, 
correctness of the initial pitch period according to the pitch period correctness decision parameter;

performing, by the processor, short-pitch detection to obtain a short pitch period; and 

determining, by the processor, according to the correctness of the initial pitch period in combination with one or more other conditions, whether to replace the initial pitch period with the short pitch period, 
wherein the pitch period correctness decision parameter comprises 
a spectral difference parameter, and 



wherein the pitch period correctness decision parameter comprises 
a spectral difference parameter, 
an average spectral amplitude parameter, and 
a difference-to-amplitude ratio parameter, 
wherein the spectral difference parameter is a weighted and smoothed value of a sum of a plurality of spectral differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin; and 

wherein the spectral difference parameter is a weighted and smoothed value of a sum of spectral differences of predetermined quantity of frequency bins on two sides of the pitch frequency bin, 

wherein the average spectral amplitude parameter is a weighted and smoothed value of an average of spectral amplitudes of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin, and

wherein the difference-to-amplitude ratio parameter is a ratio of the sum of the spectral differences of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin to the average of the spectral amplitudes of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin.
determining a correctness of the initial pitch period according to the pitch period correctness decision parameter.

(determining, by the processor, 
correctness of the initial pitch period according to the pitch period correctness decision parameter;)


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9633666.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 9633666
1. A method comprising: 

 1. A method for detecting correctness of a pitch period, comprising: 
receiving an input signal comprising a speech signal or an audio signal in a time domain; 

determining, by a processor and according to an initial pitch period of an input signal comprising a speech signal or an audio signal in a time domain, 
a pitch frequency bin of the input signal, 
performing an open-loop detection on the input signal to obtain an initial pitch period of the input signal;

wherein the initial pitch period is obtained by performing open-loop detection on the input signal;
determining, according to the initial pitch period, a pitch frequency bin of the input signal; 
determining, by the processor and based on an amplitude spectrum of the input signal in a frequency domain, a pitch period correctness decision parameter of the input signal associated with the pitch frequency bin; and
transforming the input signal in the time domain to a transformed input signal in a frequency domain; 
(above limitation)
 determining, based on an amplitude spectrum of the transformed input signal in the frequency domain, 
a pitch period correctness decision parameter of the transformed input signal in the frequency domain, 
determining, by the processor, correctness of the initial pitch period according to the pitch period correctness decision parameter,
wherein the pitch period correctness decision parameter comprises 
a spectral difference parameter, and 


wherein the pitch period correctness decision parameter comprises 
a spectral difference parameter, 
an average spectral amplitude parameter, and 
a difference-to-amplitude ratio parameter,


wherein the spectral difference parameter is a weighted and smoothed value of a sum of a plurality of spectral differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin; and
wherein the spectral difference parameter is a weighted and smoothed value of a sum of spectral differences of predetermined quantity of frequency bins on two sides of the pitch frequency bin, 

wherein the average spectral amplitude parameter is a weighted and smoothed value of an average of spectral amplitudes of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin, and 

wherein the difference-to-amplitude ratio parameter is a ratio of the sum of the spectral differences of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin to the average of the spectral amplitudes of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin.
determining a correctness of the initial pitch period according to the pitch period correctness decision parameter.
(determining, by the processor, correctness of the initial pitch period according to the pitch period correctness decision parameter,)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 (and counterpart system Claim 25) refer to a “short pitch period” which is not defined in the Claim.  Further, the definition of “short-pitch detection” from the Specification provides:  “[0072] For example, in the time domain a detection range of the pitch period is generally from 34 to 231, to perform the short-pitch detection is to search for a pitch period with a range less than 34, and a method used may be a time domain autocorrelation function method: R(T)=MAX{ Ṙ(t),t<34 }; …”  Where Ṙ(t) is not defined.

12. The method of claim 1, further comprising: 
performing short-pitch detection to obtain a short pitch period; and 
determining, according to the correctness of the initial pitch period, whether to replace the initial pitch period with the short pitch period.

To overcome the rejection:  Define Ṙ(t) without adding new matter (i.e. by referring to well-known mathematical notations) inside the Claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (U.S. 7039582) in view of Yeldener (U.S. 5774837) and further in view of Jelnik (U.S. 20050177364).
Regarding Claim 1, Chang teaches and suggests (only the open loop detection is suggested):
1. A method comprising: [Chang, Figures 2 and 6 show the “Dual-Pass Pitch Tracking.”]
receiving an input signal comprising a speech signal or an audio signal in a time domain; [Chang, Figure 3, “Audio Content” as input.  Figure 6 “602: Receive indication to analyze audio content.”]
performing an open-loop detection on the input signal to obtain an initial pitch period of the input signal; [Chang, “First Pass AMDF 304.”  “Within each frame, identify potential pitch value candidates utilizing a first pitch estimation algorithm, 606.”  Note that AMDF is a time-domain pitch estimation algorithm.  Chang teaches AMDF and NCC methods of pitch detection that are time-domain pitch detection methods but does not mention “an open loop detection.”  However, an “open loop pitch estimation” method uses a normalized correlation function similar to the NCC method of Chang.  Therefore, Chang suggests the use of open loop pitch detection.]
determining, according to the initial pitch period, a pitch frequency bin of the input signal; 
transforming the input signal in the time domain to a transformed input signal in a frequency domain; 
determining, based on an amplitude spectrum of the transformed input signal in the frequency domain, a pitch period correctness decision parameter of the transformed input signal in the frequency domain, 
wherein the pitch period correctness decision parameter comprises a spectral difference parameter, and 
wherein the spectral difference parameter is a weighted and smoothed value of a sum of a plurality of spectral differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin; and 
determining a correctness of the initial pitch period according to the pitch period correctness decision parameter. [Chang, Figure 3, “Second Pass, NCC or other Algorithm 308.”   Figure 6, “Re-score pitch values utilizing a second pitch estimation algorithm 610.”]

Chang has a two-tier pitch detection but does not teach conducting the second round of pitch detection in the frequency domain.

Regarding Claim 1, Yeldener teaches:
1. A method comprising: 
receiving an input signal comprising a speech signal or an audio signal in a time domain; [Yeldener, Figure 1, s(t), and Figure 2, s(n), are both time domain signals including speech.]
performing an open-loop detection on the input signal to obtain an initial pitch period of the input signal; [Yeldener has a two-step pitch estimation but both in the frequency domain.  “In accordance with a preferred embodiment of the present invention estimation of the pitch generally involves a two-step process. In the first step, the spectrum of the input signal S.sub.fps sampled at the "pitch rate" f.sub.ps is used to compute a rough estimate of the pitch F.sub.0. In the second step of the process the pitch estimate is refined using a spectrum of the signal sampled at the regular sampling frequency f.sub.s.”  Col. 11, 3-9.]
determining, according to the initial pitch period, a pitch frequency bin of the input signal; [Yeldener, Figure 4, 220: “Find Spectral Peaks and Corresponding Frequencies,” finds the frequency bins for the peaks which are the candidate pitch values.  This is a later step in Figure 4.  However, Figure 4 finds the first pitch by FFT and then finds the bin for the pitch.  In this Claim the first/initial/coarse pitch is already obtained by another method and is available.  All we require it its frequency bin which has to be obtained by FT or FFT or some other frequency domain transform.]
transforming the input signal in the time domain to a transformed input signal in a frequency domain; [Yeldener, Figure 4, “… perform N-point FFT 200.”]
determining, based on an amplitude spectrum of the transformed input signal in the frequency domain, a pitch period correctness decision parameter of the transformed input signal in the frequency domain, [Yeldener, Figure 4, “Calculate Spectral Magnitude M … in band of interest 210.”]
wherein the pitch period correctness decision parameter comprises a spectral difference parameter, and [Yeldener teaches a difference parameter d (Wi, kwo) which is a distance/difference parameter and is used in the decision making process to distinguish a pitch from its harmonics.  Col. 11, lines 45-65.]
wherein the spectral difference parameter is a weighted and smoothed value of a sum of a plurality of spectral (amplitude) differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin; and [Yeldener continues with a “normalized cross-correlation function in equation 7, col. 17, lines 6-25, which includes a weighted/smoothed sum of a cross correlation (difference) between spectral amplitudes of the peaks (pitch values) and the comb filter which represents the harmonics and the bins around the harmonic peaks. “The search for the optimal pitch candidate among the peaks determined in step 220 is performed in the following step 230. Conceptually, this search can be thought of as defining for each pitch candidate of a comb-filter comprising the pitch candidate and a set of harmonically related amplitudes. Next, the neighborhood around each harmonic of each comb filter is searched for an optimal peak candidate.”  Col. 11, lines 38-44.  “Once all optimum peak amplitudes corresponding to each harmonic of the pitch candidates are obtained, a normalized cross-correlation function is computed between the frequency response of each comb-filter and the determined optimum peak amplitudes for a set of speech frames in accordance with the expression …(equation 7) …”  Col. 12, lines 6-25.]
determining a correctness of the initial pitch period according to the pitch period correctness decision parameter. [Yeldener, Figure 4 step 260 which generates the initial pitch estimate F0 or Figure 5 step 270 which conducts pitch refinement can teach this limitation depending on the theory and method of combination with Chang.  See the description of block 270 at section 1.21. starting at col. 14, line 56.]]

Chang and Yeldener pertain to two-stage pitch estimations and both teach that pitch estimation can be done in the time domain or frequency domain.  It would have been obvious to take the time domain estimate of Chang as the initial estimate of pitch and follow with the spectral estimate of Yeldener for refinement because once a pitch estimate is obtained the method by which it was obtained does not impact the next step of refining the estimate. This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Neither reference expressly mentions “open-loop pitch estimation.”
Jelnik expressly teaches the use of open-loop pitch estimation:
performing an open-loop detection on the input signal to obtain an initial pitch period of the input signal; [Jelnik, “[0081] The normalized correlation, used to determine the voicing measure, is computed as part of the open-loop pitch search module 214. In the illustrative embodiment of FIG. 3, 20 ms frames are used. The open-loop pitch search module usually outputs the open-loop pitch estimate p every 10 ms (twice per frame). In the method 200, it is also used to output the normalized correlation measures r.sub.x. These normalized correlations are computed on the weighted speech and the past weighted speech at the open-loop pitch delay. The weighted speech signal s.sub.w(n) is computed in a perceptual weighting filter 212. In this illustrative embodiment, a perceptual weighting filter 212 with fixed denominator, suited for wideband signals, is used. The following relation gives an example of transfer function for the perceptual weighting filter 212:…”]

Chang and Yeldener and Jelnik pertain to pitch estimations and it would have been obvious to use the open-loop method Jelnik in the system of combination. This combination falls under simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Chang does not teach the spectral feature.
Yeldener teaches:
2. The method of claim 1, 
wherein the pitch period correctness decision parameter further comprises an average spectral amplitude parameter, and [Yeldener, equation 7 in Col. 12. And rejection of Claim 1 indicating that the spectral parameter is a spectral amplitude.
wherein the average spectral amplitude parameter is a weighted and smoothed value of an average of a plurality of spectral amplitudes of the predetermined quantity. [Yeldener, equation 7 in Col. 12.]
Rationale for combination as provided for Claim 1.

Regarding Claim 3, Chang does not teach the spectral feature.
Yeldener teaches:
3. The method of claim 2, 
wherein the pitch period correctness decision parameter further comprises a difference-to-amplitude ratio parameter, and [Yeldener, equation 7 in Col. 12. The numerator is a cross correlation which includes a difference.]
wherein the difference-to-amplitude ratio parameter is a ratio of the sum of the spectral differences to the average of the spectral amplitudes. [Yeldener, equation 7 in Col. 12.]
Rationale for combination as provided for Claim 1.

Regarding Claim 4, Chang does not teach the spectral feature.
Yeldener teaches:
4. The method of claim 3, 
wherein a Spec_sum represents a (the) sum of the spectral amplitudes, wherein a Diff_sum represents the sum of the spectral differences, 
wherein the Spec_sum and the Diff_sum are expressed as: 
Spec_sum[0]=0; 
Diff_sum[0]=0; 
for (i=1; i < 2*F_op; i++) 
{ Spec_sum[i] = Spec_sum[i−1] + S[i]; 
Diff_sum[i] = Diff_sum[i−1] + (S[F_op] − S[i]); }, 
wherein i is a sequence number of a frequency bin, 
wherein S[i] represents a spectral amplitude of an i.sup.th frequency bin, and 
wherein F_op represents the pitch frequency bin. [Yeldener teaches in claim 19: “determining the difference between the amplitude A(h) of h-th harmonic in the current segment and the corresponding amplitude A.sup.- (h) of the previous segment, the difference being denoted as .DELTA.A(h)”  and Yeldener calculates a sum as well:  “To this end, in the system of the present invention each harmonic amplitude is normalized by the sum total of all amplitudes.”  Col. 20, lines 5-7.]
Rationale for combination as provided for Claim 1.

Regarding Claim 5, Chang does not teach the spectral feature.
Yeldener teaches and suggests:
5. The method of claim 4, wherein a Spec_avg represents the average of the spectral amplitudes, and wherein the Spec_avg is expressed as:
Spec_avg=Spec_sum/(2*F_op−1), and wherein 2*F_op−1 represents the predetermined quantity. [Yeldener teaches obtaining an average signal energy in col. 15, lines 40-41 which suggests the average of spectral amplitudes because energy and amplitude are related.]
Rationale for combination as provided for Claim 1.

Regarding Claim 6, Chang does not teach the spectral feature.
Yeldener teaches:
6. The method of claim 5, wherein the F_op is based on a quantity (N) of points of a fast Fourier transform (FFT) transform and the initial pitch period, which is expressed as: F_op=N/T.sub.op, and wherein the T.sub.op is the initial pitch period. [Yeldener teaches applying an N-Point FFT:  “More specifically, with reference to FIG. 4, at step 200 of the method an N-point FFT is performed on the signal sampled at the pitch sampling frequency f.sub.ps… n the illustrative embodiment of the system of the present invention using an 8 kHz pitch sampling frequency 221 points are used for each speech segment for a 512-point FFT computation.”  Col. 11, lines 17-25.  The rest of the Claim is the definition of fundamental frequency and period: F=1/T and T=1/F in an N-Point FFT]
Rationale for combination as provided for Claim 1.

Regarding Claim 7, Chang teaches and suggests: 
7. The method of claim 3, further comprising: 
further determining that the initial pitch period is correct when the pitch period correctness decision parameter meets a correctness determining condition; and further determining that the initial pitch period is incorrect when the pitch period correctness decision parameter meets an incorrectness determining condition. [Chang teaches a score determined for the initial pitch and Figure 6, steps 608 and 612 and this Claim states the obvious use of a correctness criterion/score/threshold.]
Yeldener teaches the “frequency dependent threshold function” in equation 14, col. 15, 54-65.

Regarding Claim 8, Chang does not teach the spectral feature.
Yeldener teaches and suggests:
8. The method of claim 7, [This Claim states the two mirror conditions; if one occurs the other also must occur.]
wherein the correctness determining condition comprises at least one of the following conditions: 
the spectral difference parameter is greater than a second difference parameter threshold; [Yeldener teaches a spectral difference parameter /distance d in col. 11 line 54 to col. 12, line 5 where the search for peaks occurs within the distance.  Depending on the definition used (equation 5 or 6) the distance is within when the number is smaller (cos) or larger (sin).]
the average spectral amplitude parameter is greater than a second spectral amplitude parameter threshold; or 
the difference-to-amplitude ratio parameter is greater than a second ratio factor parameter threshold, and 
wherein the incorrectness determining condition comprises at least one of the following conditions: 
the spectral difference parameter is less than a first difference parameter threshold; [Yeldener teaches a spectral difference parameter /distance d in col. 11 line 54 to col. 12, line 5 where the search for peaks occurs within the distance.  Depending on the definition used (equation 5 or 6) the distance is within when the number is smaller (cos) or larger (sin).]
the average spectral amplitude parameter is less than a first spectral amplitude parameter threshold; or 
the difference-to-amplitude ratio parameter is less than a first ratio factor parameter threshold.
Rationale for combination as provided for Claim 1.

Regarding Claim 9, Chang teaches and suggests:
9. The method of claim 1, further comprising performing fine detection on the input signal after determining that the initial pitch period is incorrect. [Chang selects the most probable pitch value candidates at Figure 6, step 608, which is a filtering step.  Chang teaches determining correctness/confidence in the calculated pitch values. Chang goes to the next finer step with higher confidence values.  The Claim does not define what is considered “incorrect” or how “incorrect” is determined.  Accordingly, the filtering feature of Chang at the least suggests the determination of “incorrect” periods.]

Regarding Claim 10, Chang teaches and suggests:
10. The method of claim 1, wherein after determining the correctness of the initial pitch period, the method further comprises: 
detecting energy in a low-frequency range; and [Chang, Figure 3, “Pre-processing module 302.”  See Col. 6, lines 32-41.  Noise which is high-frequency is removed and “unreasonable frequencies” are also removed which suggests leaving the lower frequency components that correspond to speech (period portion of audio).]
performing short-pitch detection on the input signal when the energy in the low-frequency range meets a low-frequency energy determining condition. [Chang, Figure 3, 302, pre-processing suggests Low Pass Filtering which is common as a pre-processing step of pitch tracking considering that the speech corresponds to the lower frequencies and noise to higher.]
Yeldener also suggests the LPF processing:  “It has been determined experimentally that usually the low frequency band of the signal spectrum represents voiced speech, while the high frequency band represents unvoiced signal. This observation is used in the system of the present invention to provide an approximate solution to the problem of separating the signal into voiced and unvoiced bands …”  Col. 16, 19-25.
(Jelnik expressly teaches low pass filtering of the input signal:  “[0090] Other methods can be used to compute the correlations. For example, only one normalized correlation value can be computed for the whole frame instead of averaging several normalized correlations. Further, the correlations can be computed on signals other than the weighted speech such as the residual signal, the speech signal, or a low-pass filtered residual, speech, or weighted speech signal.)

Regarding Claim 11, Chang teaches (this Claim is claiming the definition of pitch and an inherent characteristic of FT or FFT):
11. The method of claim 1, wherein the pitch frequency bin is inversely proportional to the initial pitch period and directly proportional to a quantity of points upon which a fast Fourier transform (FFT) is performed on the input signal. [This portion is just the definition of fundamental frequency (f0) or pitch frequency which is the inverse of period (f0=1/T).  Chang teaches the derivation of fundamental frequency from pitch period and the definition and the inverse relationship is known in the art.  Col. 5, lines 54-64.  “Once parsed, each frame of the audio content is passed through a first pitch estimation module 304, filtered, and then passed through a second pitch estimation module 308 before additional filtering and smoothing 316 to reveal a probable fundamental frequency (pitch value) 320 for the frame.”  Col. 6, 42-47.]
Chang does not perform FFT while its Figure 5 shows a digitized spectrum.
Yeldener teaches:
wherein the pitch frequency bin is inversely proportional to the initial pitch period and directly proportional to a quantity of points upon which a fast Fourier transform (FFT) is performed on the input signal. [ This is an inherent characteristics of FFT:  The pitch frequency has a particular bin (band, slot) according to the value of the pitch frequency.  When the number of bins (points used for the FT or FFT) is larger then the bin would have a larger number because the division of frequency is finer.  Yeldener teaches: “(22) Following the zero padding, a N point discrete Fourier transform of speech vector Y.sub.N is performed to obtain the corresponding frequency domain vector F.sub.N. Preferably, the computation of the DFT is executed using any fast Fourier transform (FFT) algorithm. As well known, the efficiency of the FFT computation increases if the length N of the transform is a power of 2, i.e. if N=2.sup.L. Accordingly, in a specific embodiment of the present invention the length N of the speech vector is initially adjusted by adding zeros to meet this requirement. In a specific implementation of the encoder 5 in accordance with the present invention the transform length N is selected to be N=512. For reasons to be discussed in more detail next, in block 20 two spectrum estimates of equal length N of the input signal are obtained, using the input signals shown in FIG. 2, which are sampled at the regular sampling frequency f.sub.S and the "pitch sampling" frequency f.sub.ps, respectively.”  Col. 10, 45-61.]
Rationale for combination as provided for Claim 1 although only to the degree pertaining to the references being from the same field.  The Claim states inherent and definitional properties.

Regarding Claim 12, Chang teaches:
12. The method of claim 1, further comprising: 
performing short-pitch detection to obtain a short pitch period; and [Chang teaches that it secondary method which is a normalized cross correlation method (NCC) uses M pitch candidates where M<< N.  Thus, the number of samples used for this pitch estimation is a lot fewer (shorter) than then initial number.  See col. 7, lines 37-41.]
determining, according to the correctness of the initial pitch period, whether to replace the initial pitch period with the short pitch period. [Chang replaces the AMDF estimate of the pitch which is done with N samples with the NCC estimate which is done with M (much smaller than N).]

Regarding Claim 13, Chang teaches:
13. The method of claim 1, further comprising: 
correcting the initial pitch period based on the correctness of the initial pitch period to obtain a corrected pitch period; and [Chang, Figure 3, “second pass 308” corrects and refines the initial estimation of “first pass 304.”  Figure 6, “re-score pitch values utilizing a second pitch estimation algorithm 610.”]
outputting the corrected pitch period. [Chang, Figure 3, “pitch values 320” and Figure 6, “select a likely pitch value from the re-scored pitch value candidates 612.”]

Claim 14 is a system Claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.
Claim 15 is a system Claim with limitations similar to the limitations of Claim 2 and is rejected under similar rationale.
Claim 16 is a system Claim with limitations similar to the limitations of Claim 3 and is rejected under similar rationale.
Claim 17 is a system Claim with limitations similar to the limitations of Claim 4 and is rejected under similar rationale.
Claim 18 is a system Claim with limitations similar to the limitations of Claim 5 and is rejected under similar rationale.
Claim 19 is a system Claim with limitations similar to the limitations of Claim 6 and is rejected under similar rationale.
Claim 20 is a system Claim with limitations similar to the limitations of Claim 7 and is rejected under similar rationale.
Claim 21 is a system Claim with limitations similar to the limitations of Claim 8 and is rejected under similar rationale.
Claim 22 is a system Claim with limitations similar to the limitations of Claim 9 and is rejected under similar rationale.
Claim 23 is a system Claim with limitations similar to the limitations of Claim 10 and is rejected under similar rationale.
Claim 24 is a system Claim with limitations similar to the limitations of Claim 11 and is rejected under similar rationale.
Claim 25 is a system Claim with limitations similar to the limitations of Claim 12 and is rejected under similar rationale.
Claim 26 is a system Claim with limitations similar to the limitations of Claim 13 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim (U.S. 6471960) teaches:
performing an open-loop detection on the input signal to obtain an initial pitch period of the input signal; [Kim, Figure 1, “open loop pitch search” yielding “open loop pitch value.”  See Col. 3, lines 13-17 teaching that the use of open loop pitch value is common.]

Morita (U.S. 8438014)

Instant Application:
The Application is directed to:  “[0019] … correctness of an initial pitch period obtained by open-loop detection in a time domain is detected in a frequency domain ….”
See also the following passages:
[0030] Generally, if the initial pitch period detected in the time domain is correct, there must be a peak in a frequency bin corresponding to the initial pitch period, and energy is great, and if the initial pitch period detected in the time domain is incorrect, then, fine detection may be further performed in the frequency domain so as to determine a correct pitch period.
[0052] 4. Calculate a sum Spece_sum of spectral amplitudes and a sum Diff_sum of spectral amplitude differences of a predetermined quantity of frequency bins on two sides of the pitch frequency bin F_op, where the quantity of frequency bins on the two sides of the pitch frequency bin F_op may be preset.
[0053] Herein, the sum Spec_sum of the spectral amplitudes is a sum of the spectral amplitudes of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin, and the sum Diff_sum of spectral amplitude differences is a sum of spectral differences of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin, where spectral differences refer to differences between spectral amplitudes of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin F_op and a spectral amplitude of the pitch frequency bin. The sum Spec_sum of spectral amplitudes and the sum Diff_sum of spectral amplitude differences may be expressed in the following program expression: ….
[0055] The average spectral amplitude parameter Spec_sm may be an average spectral amplitude Spec_avg of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin F_op, that is, the sum Spec_sum of spectral amplitudes divided by the quantity of all frequency bins of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin F_op:
Spec_avg=Spec_sum/(2*F_op−1).
[0056] Further, the average spectral amplitude parameter Spec_sm may also be a weighted and smoothed value of the average spectral amplitude Spec_avg of the predetermined quantity of frequency bins on the two sides of the pitch frequency bin F_op:
Spec_sm=0.2*Spec_sm_pre+0.8*Spec_avg,
where Spec_sm_pre is a parameter being a weighted and smoothed value of an average spectral amplitude of a previous frame. In this case, 0.2 and 0.8 are weighting and smoothing coefficients. Different weighting and smoothing coefficients may be selected according to different features of input signals.
[0057] The spectral difference parameter Diff_sm may be a sum Diff_sum of spectral amplitude differences or 3
Diff_sm=0.4*Diff_sm_pre+0.6*Diff_sum,
where Diff_sm_pre is a parameter being a weighted and smoothed value of a spectral difference of a previous frame. Here, 0.4 and 0.6 are weighting and smoothing coefficients. Different weighting and smoothing coefficients may be selected according to different features of input signals.
[0058] As can be learned from the above, generally, a weighted and smoothed value Spec_sm of an average spectral amplitude parameter of a current frame is determined based on a weighted and smoothed value Spec_sm_pre of an average spectral amplitude parameter of a previous frame, and a weighted and smoothed value Diff_sm of a spectral difference parameter of the current frame is determined based on a weighted and smoothed value Diff_sm_pre of a spectral difference parameter of the previous frame.

Claim 3 defines the “pitch period correctness decision parameter” as a “difference-to-amplitude ratio parameter” where the ratio is a ratio of the “sum of spectral differences” to the “average of spectral amplitudes.”  Claim 3 still does not say “spectral differences” are differences between what and what and the “average” is average of which spectral amplitudes.
Claim 4 defines the “sum of spectral differences” as the sum of differences between the spectral amplitude at the pitch frequency bin and other frequency bins starting from bin number 1 to bin number less than a number obtained by two times bin number of the pitch frequency.
Claim 5 defines the “average of spectral amplitudes” as a sum of “spectral amplitudes” (S[i]) of frequency bins starting from bin 1 to a bin whose number is less than twice the bin number that has the pitch frequency divided by a number obtained from 2 times bin number of the pitch frequency minus 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659